Name: Commission Regulation (EC) No 2631/1999 of 13 December 1999 amending Regulation (EC) No 2508/97 as regards the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreement between the Community and the Republic of Lithuania
 Type: Regulation
 Subject Matter: international trade;  European construction;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|31999R2631Commission Regulation (EC) No 2631/1999 of 13 December 1999 amending Regulation (EC) No 2508/97 as regards the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreement between the Community and the Republic of Lithuania Official Journal L 321 , 14/12/1999 P. 0013 - 0014COMMISSION REGULATION (EC) No 2631/1999of 13 December 1999amending Regulation (EC) No 2508/97 as regards the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreement between the Community and the Republic of LithuaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 98/677/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(1), and in particular Article 2(1) thereof,Whereas:(1) Commission Regulation (EC) No 2508/97(2), as last amended by Regulation (EC) No 1643/1999(3), lays down, inter alia, the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreement between the Community and the Republic of Lithuania. Because of the conclusion of the Protocol referred to in Decision 98/667/EC, which replaces the combined nomenclature code applying to cheeses originating in Lithuania, the Annex to the Regulation must be amended with effect from the next application period for import licences.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex I, part I (Lithuania), of Regulation (EC) No 2508/97 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 321, 30.11.1998, p. 1.(2) OJ L 345, 16.12.1997, p. 31.(3) OJ L 195, 28.7.1999, p. 5.ANNEX"I. Products originating in Lithuania>TABLE>"